Citation Nr: 0823299	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-36 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1974.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The Board notes that the veteran also appealed decisions 
denying claims for service connection for hypertension and 
post-traumatic stress disorder (PTSD).  These claims were 
subsequently granted by the RO in May 2006. Thus, as the 
benefit sought have been granted in full with regard to these 
disabilities, the appeal of these two issues is no longer 
before the Board.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Arthritis was not present in service, manifested within 
one year of the veteran's discharge from service, or shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by the veteran's 
active duty military service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   
Additionally, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals 
for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in November 2004, prior to the initial 
unfavorable AOJ decision issued in April 2005.  

Initially, the Board notes that, in Pelegrini, the Court held 
that VA must request that the claimant provide any evidence 
in his possession that pertains to the claim based upon 
38 C.F.R. § 3.159(b).  Nevertheless, during the course of the 
appeal, 38 C.F.R. § 3.159(b) was revised to eliminate the 
requirement of requesting that the claimant provide any 
evidence in his or his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any defect in 
notice as to this element is considered harmless.  Even so, 
although such notice is no longer required, the Board notes 
that it was provided to the veteran in the November 2004 
letter.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in November 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  With regard to the notice 
requirements under Dingess/Hartman, a March 2006 letter 
provided proper notice as to how to substantiate disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice.  However, as the Board 
herein concludes that the preponderance of the evidence is 
against the veteran's service connection claim, all questions 
as to the assignment of disability ratings and effective 
dates are rendered moot.  Therefore, the Board finds that the 
veteran was provided with all necessary notice under VCAA 
prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and private medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran has arthritis as a result of his military service is 
not necessary to decide the claim.  Any current medical 
opinion linking such disability to the veteran's military 
service would necessarily be based upon the unsubstantiated 
history provided by the veteran decades following his 
discharge from service.  In the absence of any evidence of 
complaints, treatment, or diagnoses referable to arthritis in 
service, there is no competent basis upon which to conclude 
that the veteran's current disability is related to service.  
In addition, no competent medical evidence suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that an examination is 
not necessary as there is sufficient medical evidence upon 
which the Board may base its decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

The veteran contends that his current arthritis was incurred 
in service.  Therefore, he contends that service connection 
is warranted for arthritis.  The Board, however, finds that a 
preponderance of the evidence is against the claim. 

The Board observes that the veteran has a current diagnosis 
of degenerative joint disease/arthritis, although it is 
unclear in which joints.  Beginning in 1995, VA treatment 
records reflect complaints and treatment for arthritis.  A 
diagnosis of degenerative joint disease is first reported in 
May 1996.  In July 1996, the veteran complained of pain in 
all joints,  A history taken in August 1996 notes arthritic 
pain in the shoulders and knees,  and in October 1996, the 
veteran complained of pain the knees and hands.  However, the 
Board notes that in July 1998, he was diagnosed with 
chrondomalacia in the bilateral knees.  Nevertheless, the 
Board finds that the veteran has a diagnosis of degenerative 
joint disease or arthritis. 

However, the veteran's service treatment records are silent 
as to any complaint or treatment of arthritis or joint injury 
that may have led to arthritis throughout his joints.  The 
only joint injury noted in service is a right ankle sprain, 
for which, the Board notes, service connection is in effect.  
The Board also observes that the medical evidence does not 
reflect complaints of arthritic pain in the right ankle.

Further, there is no evidence suggesting a relationship 
between the veteran's current arthritis and his military 
service.  First, the Board observes that there were no 
complaint, treatment, or diagnosis of arthritis within one 
year of service discharge. Thus, presumptive service 
connection is not warranted for arthritis. 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

As for direct service connection, the Board reiterates that 
the first post-service medical documentation of arthritis is 
a complaint that his arthritis was "real bad," dated in 
December 1995.  Moreover, the Board notes that the veteran 
received a physical examination in January 1981 and a 
cardiological evaluation in May 1994, at which arthritis was 
neither complained of nor diagnosed.  The lapse in time 
between service and the first complaints and diagnoses, in 
this case, approximately 21 years, weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

Finally, there is no medical evidence that suggests a 
relationship exists between the veteran's current arthritis 
and a disease, incident, or injury in service.  The veteran 
has not submitted any evidence in support of such a nexus 
beyond his own statements.  Laypersons are competent to speak 
to symptomology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Without competent medical evidence of a relationship between 
the veteran's current disability of arthritis and service, he 
is not entitled to service connection on a direct basis.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for arthritis.  Therefore, his claim must be 
denied.


ORDER

Entitlement to service connection for arthritis is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


